Citation Nr: 1828870	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  09-41 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 21, 2011, in excess of 20 percent from June 21, 2011 to December 4, 2014, and in excess of 40 percent from December 5, 2014, for lumbar spine degenerative joint disease with mild disc narrowing.

2.  Entitlement to additional compensation for left lower extremity radiculopathy, currently evaluated as 20 percent disabling from December 5, 2014.  

3.  Entitlement to additional compensation for right lower extremity radiculopathy, currently evaluated as 10 percent disabling from December 5, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to November 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA), Regional Office (RO), which granted service connection for degenerative joint disease of the lumbar spine rated 0 percent, effective November 2007.  As a consequence of subsequent rating decisions, the disability is now rated as 10 percent under Diagnostic Code 5242 from November 6, 2007 to June 21, 2011; 20 percent from June 21, 2011, and 40 percent from December 5, 2014.  Additionally, a 20 percent rating has been assigned for left lower extremity radiculopathy from December 5, 2014 and a 10 percent rating has been assigned for right lower extremity radiculopathy from December 5, 2014.  These ratings are considered to be on appeal as part of the Veteran's appeal for a higher rating for his service-connected low back disability.  

In July 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In October 2014 and December 2015, the Board remanded for additional development.  



FINDINGS OF FACT

1.  Prior to June 21, 2011, the Veteran did not have thoracolumbar spine forward flexion limited to 60 degrees or less; a combined range of motion of his thoracolumbar spine which was 120 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  

2.  From June 21, 2011 to December 4, 2014, the Veteran did not have forward flexion of his lumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  

3.  From December 5, 2014, the Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

4.  From November 2007 to December 4, 2014, the Veteran had mild, but not moderate, incomplete paralysis of his left sciatic or femoral nerve. 

5.  From December 5, 2014, the Veteran does not have more than moderate incomplete paralysis of his left sciatic or femoral nerve.  

6.  Prior to July 31, 2014, at least mild incomplete paralysis of his right sciatic nerve is not shown. 

7.  From July 31, 2014, the Veteran does not have more than mild incomplete paralysis of his right sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative joint disease with mild disc narrowing prior to June 21, 2011, in excess of 20 percent from June 21, 2011 to December 4, 2014, and/or in excess of 40 percent from December 5, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a 10 percent rating for left lower extremity radiculopathy, but not higher, from the date following the Veteran's November 2007 service discharge to December 4, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy from December 5, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a compensable rating for right lower extremity radiculopathy prior to July 31, 2014 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a 10 percent rating, but not higher, for right lower extremity radiculopathy from July 31, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran appeals for higher ratings for his service-connected lumbar spine disabilities, and the appeal is considered to include the ratings for the right and left lower extremity radiculopathy which is associated with the lumbar spine disability.  

The Veteran currently has a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242 for service-connected lumbar spine disability from November 2007 to June 20, 2011; a 20 percent rating from June 21, 2011, to December 4, 2014; and a 40 percent rating from December 5, 2104.  He has a 20 percent rating for left lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520, and a 10 percent rating under that code for right lower extremity radiculopathy, both effective from December 5, 2014.  

Under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or where there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of thoracolumbar spine to 30 degrees or less; or favorable ankylosis of his entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must consider the extent of additional functional impairment a Veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms "flare up," to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Sharp v. Shulkin, 29 Vet. App. 26, 31-35 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Intervertebral disc syndrome can alternatively be rated under 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

NOTE (1) indicates that an incapacitating episode is one a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520 or 8526, a 10 percent rating is warranted for mild incomplete paralysis of the nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the nerve.  A 40 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, and a 30 percent rating is warranted for severe incomplete paralysis of the femoral nerve.  

The current claim's dates back to the date following the Veteran's November 2007 service discharge.  

Based on the evidence, the Board finds that at no time during the claim period is a higher rating warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as incapacitating episodes are not shown.  The Veteran had reported at the time of his December 2014 VA back examination that once every 3 months he had an episode with his low back that made it unable to get out of bed for a whole day, and that he had been told that his low back disability would be treated with rest.  However, that statement does not meet the criteria as the criteria require bed rest and treatment by a physician for an incapacitating episode, and the Veteran did not submit the requested medical records after his appeal was remanded in December 2015 and he was requested to provide them.  The preponderance of the evidence of record is against a finding that the Veteran had intervertebral disc syndrome requiring bedrest prescribed by a physician for at least 2, 4, or 6 weeks or more during a 12-month period for any part of the rating period.  

The preponderance of the evidence is also against any additional compensation than 10 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula prior to June 21, 2011.  The evidence shows that during this time period, the Veteran did not have thoracolumbar spine forward flexion limited to 60 degrees or less; a combined range of motion of his thoracolumbar spine which is 120 degrees or less; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Instead, the in-service October 2007 VA examination report showed normal thoracolumbar spine range of motion in all planes, unimpacted by pain, weakness, lack of endurance, fatigue, or incoordination after repetitive use.  The Veteran also had an erect and normal posture and a normal gait and spinal curvature.  X-rays taken at that time were negative.

Next, based on the evidence, the Board finds that from June 21, 2011 to December 4, 2014, the preponderance of the evidence is against a rating greater than 20 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula.  The evidence (particularly the June 21, 2011 VA examination report) shows that during this time period, the Veteran did not have forward flexion of his lumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  His thoracolumbar spine flexion was to 60 degrees, with no evidence of pain or additional limitation after 3 repetitions.  

Additionally, based on the evidence, the Board finds that from December 5, 2014, the preponderance of the evidence is against any additional compensation than 40 percent for the Veteran's service-connected lumbar spine disability under the General Rating Formula.  The evidence, including the December 5, 2014 VA examination report shows that since then, the Veteran has not had ankylosis of his entire thoracolumbar spine.  The December 2014 examination report indicates that ankylosis is not present.

The Veteran's left and right lower extremity neurological ratings will be considered next.  Currently, no ratings are assigned prior to December 5, 2014, and from that point, a 10 percent rating is assigned for right lower extremity radiculopathy, and a 20 percent rating is assigned for left lower extremity radiculopathy.  

The Board finds that the Veteran had mild, but not moderate, incomplete paralysis of his left lower extremity sciatic or femoral nerve, warranting a 10 percent rating from the date following his service discharge in November 2007 until December 4, 2014.  A January 2007 service treatment record shows that the Veteran complained of lower back pain localized to the L3-4 area with some paresthesias and radiation down his left leg.  A February 2007 MRI showed mild to severe left paracentral spinal stenosis and minimal to mild bilateral foraminal stenoses due to disc bulge.  One from December 2006 showed lesser similar findings.  In service in February and March 2007, sensory abnormalities were noted in the left lateral calf and lateral aspect of the left foot, with sole paresthesias/tingling in March 2007.  The Board finds based on the evidence that mild left lower extremity radiculopathy has continued since in service.  

The evidence does not show that it was moderate at any factually ascertainable time prior to December 5, 2014, however.  The VA examination in June 2011 showed positive findings that do not more nearly approximate moderate incomplete paralysis.  The Veteran had 4/5 strength in his left hip and knee flexors and extensors.  Also, there was no muscle atrophy, muscle tone was normal, and his reflexes were 1+ in the left lower extremity.  He is not considered to have moderate incomplete paralysis of either sciatic nerve during this time period.  

As for the matter of whether a rating higher than 20 percent is warranted for left lower extremity radiculopathy from December 5, 2014, the preponderance of the evidence indicates that it is not.  The VA examination report from that date shows that the Veteran had normal instead of impaired or absent muscle strength in his hip flexors, knee extensors, plantar flexors, plantar dorsiflexors, and great toe extensors.  Knee and ankle reflexes were 1+ (hypoactive).  Sensory examination was normal in the upper anterior thighs, right thigh/knee, right lower leg/ankle, and right foot toes; and only decreased instead of absent in the left thigh/knee left lower leg/ankle, and left foot/toes.  Peripheral nerve testing revealed decreased light touch and ST at the left lower extremity L3-S1 dermatomes, and normal vibratory, position, and temperature sense bilaterally.  As for radicular pain, the Veteran reported no constant pain bilaterally, moderate and severe right and left lower extremity intermittent pain, respectively, and mild and moderate right and left lower extremity paresthesias and/or dysesthesias and numbness, respectively.  The examiner graded the radiculopathy as mild on the right and moderate on the left.  The examiner identified the involvement as of the femoral nerve on the left, and of the sciatic nerve on the right.  The RO has rated the left lower extremity radiculopathy under Diagnostic Code 8520 but Diagnostic Code 8526, for femoral nerve incomplete paralysis, also provides only a 20 percent rating when it is moderate.  

The preponderance of the evidence also indicates that a compensable rating is not warranted for right lower extremity radiculopathy at any factually ascertainable time prior to the Veteran's July 31, 2014 hearing, when he reported that he gets numb in his right foot.  The findings mentioned above concerning the Veteran's left lower extremity were made prior to July 31, 2014, without similar positive remarks being made concerning right lower extremity radiculopathy, and there is no satisfactory evidence of a compensable degree of right lower extremity neurological impairment present at any factually ascertainable time prior to July 31, 2014.  

The Board concludes, however, that a 10 percent rating, but not higher, is warranted from the date of the July 31, 2014 hearing.  The Veteran reported right foot numbness on that date and this is supportive of a 10 percent rating.  An October 2014 outpatient treatment report noting low back pain with numbness and tingling radiating down the right leg is also supportive of mild, but not moderate, incomplete paralysis of the right sciatic nerve.  

Moderate incomplete paralysis of the right sciatic nerve is not shown; the evidence, including the December 5, 2014 VA examination report, indicates that it is not present.  That report shows that the Veteran complained of radiation with tingling to the right foot.  However, clinically, his right hip flexion, right knee extension, plantar and dorsiflexion, and great toe extension were all 5/5 and his reflexes were 1+.  Sensation to light touch was normal throughout the right lower extremity as tested.  The report states that the Veteran had no constant right lower extremity pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  And the examiner indicated that the Veteran had only mild right lower extremity sciatic nerve radiculopathy.  Accordingly, the 10 percent rating, but no higher, will be awarded from July 31, 2014.  

Concerning any other neurologic abnormalities, such as bowel or bladder problems (and other than erectile dysfunction), none are shown to exist and warrant separate compensable ratings.  The October 2007 VA examination did not identify any intervertebral disc syndrome as evident by bowel or bladder dysfunction, and neither does any other evidence of record.  The Veteran is service-connected for erectile dysfunction due to his low back disability, and the rating for it is not at issue.  

The evidence of record shows that the Veteran continues to work, with him indicating at the time of his hearing in July 2014 that he was working and missing about 2 days of work per month.  Accordingly, the Board finds that there are no other matters such as entitlement to a total rating for compensation based upon individual unemployability to discuss.  The Board would like to thank the Veteran for his service, and to wish him well in the future.  



ORDER

A rating in excess of 10 percent for lumbar spine degenerative joint disease with mild disc narrowing prior to June 21, 2011, in excess of 20 percent for it from June 21, 2011 to December 4, 2014, and/or in excess of 40 percent for it from December 5, 2014 is denied. 

A 10 percent rating, but not higher, for left lower extremity radiculopathy is granted, throughout the appeal period (effective from November 6, 2007), subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 20 percent for left lower extremity radiculopathy from December 5, 2014 is denied.

The 10 percent rating, but not higher, for right lower extremity radiculopathy is granted from July 31, 2014, but no earlier, subject to the controlling regulations applicable to the payment of monetary benefits. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


